DISMISS; and Opinion Filed October 18, 2018.




                                            In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-18-00386-CV

                             IN RE HAMP WILLIAMS TRUST

                     On Appeal from the 134th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-17-08491

                            MEMORANDUM OPINION
                       Before Justices Stoddart, Whitehill, and Boatright
                                 Opinion by Justice Boatright
       Before the Court is the motion of appellant Susan Gail Perrilloux to dismiss the appeal.

We grant the motion and dismiss the appeal. TEX. R. APP. P. 42.1(a).




                                                  /Jason Boatright/
                                                  JASON BOATRIGHT
                                                  JUSTICE

180386F.P05
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

IN RE HAMP WILLIAMS TRUST                          On Appeal from the 134th Judicial District
                                                   Court, Dallas County, Texas
No. 05-18-00386-CV                                 Trial Court Cause No. DC-17-08491.
                                                   Opinion delivered by Justice Boatright.
                                                   Justices Stoddart and Whitehill participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellees George Hudnall, Ronnie Hudnall, Dwight Smith, Karl
Elzy, Sarah Williams Lee, Deondre Long, Ray Hudnall, Jr., Marla Hurdle, and Melvin Hudnall,
recover their costs of this appeal from appellant Susan Gail Perrilloux.


Judgment entered this 18th day of October, 2018.




                                             –2–